The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 07, 2013

 No. 04-13-00669-CR, 04-13-00670-CR, 04-13-00671-CR, 04-13-00672-CR, 04-13-00673-CR,
  04-13-00674-CR, 04-13-00675-CR, 04-13-00676-CR, 04-13-00677-CR, 04-13-00678-CR,
                                   04-13-00679-CR

                                         Matt BERNAL,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
    Trial Court No. 2012CR9915, 2012CR9914, 2012CR9913, 2012CR9907, 2012CR9908,
     2012CR9909, 2012CR9910, 2012CR9911, 2012CR9912, 2012CR9905, 2012CR9906
                          Honorable Sid L. Harle, Judge Presiding


                                          ORDER

        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in each of
these appeals in which the trial court judge certifies that the underlying criminal case “is a plea-
bargain case, and the defendant has NO right of appeal.” We, therefore, ORDER the trial court
clerk to file an electronic clerk’s record in each of these appeals within ten days from the date of
this order containing the following documents:

       1.      All pre-trial orders and the related pre-trial motions;

       2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
               Stipulations, and all other documents relating to the defendants plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;
       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.

        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in these appeals.




                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court